Citation Nr: 1739189	
Decision Date: 09/14/17    Archive Date: 09/29/17

DOCKET NO.  16-54 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an effective date prior to September 7, 2015 for eligibility to Dependents Educational Assistance (DEA) under Chapter 35.

(The matters of whether new and material evidence has been received to reopen the previously denied claims of service connection for toxoplasmosis and hepatitis C; increased ratings for diabetes mellitus, right and left lower extremity diabetic peripheral neuropathy and PTSD and entitlement to earlier effective dates for the award of service connection for right and left lower extremity diabetic neuropathy and total disability rating based on individual unemployability due to service-connected disabilities (TDIU) are addressed in separate decisions.)


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

K. Hughes, Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to October 1971. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2015 rating decision of the Department of Veterans Affairs (VA) Evidence Intake Center in Janesville, Wisconsin, which awarded Chapter 35 DEA benefits from September 7, 2015.  Jurisdiction of the Veteran's claims file resides with the Regional Office/Agency of Original Jurisdiction (RO/AOJ) in Oakland, California.

In June 2015, the Veteran and his spouse testified at a hearing before a Decision Review Officer (DRO) at the RO.  In January 2017, a Board videoconference hearing was held before the undersigned.  A transcript of both hearings is in the record.  During the Board hearing, the Veteran waived initial RO consideration of any evidence received which the RO had not had a chance to consider in the first instance.  While he limited his testimony primarily to entitlement to a higher rating for PTSD, he clarified that, with respect to the earlier effective date claims, including the claim addressed herein, he wished to represent himself and proceed pro se.

Other claims on appeal to the Board are addressed in two other, separate decisions, as they involve completely different laws and facts (disability compensation) and as the Veteran is representing himself as to some of these claims and is represented by an attorney with respect to other claims.  See BVA Directive 8430, "Board Decision Preparation and Processing: Policies and Responsibility Assignments," paragraph 14(c)(10) (providing that separate Board decisions should be prepared if issues dependent on completely different laws and facts) and (11) (providing that if different representatives acted with respect to different issues, a separate decision is to be generated for the issues addressed by each representative).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

DEA benefits are provided pursuant to 38 United States Code, Chapter 35 to certain qualifying dependents of certain classes of veterans.  Eligible dependents include a child, a surviving spouse and a spouse of a Veteran.  38 C.F.R. § 21.3021.  In relevant part, basic eligibility for DEA benefits requires that a veteran be rated as permanent and totally (P&T) disabled by a service-connected disability or found to have died as a result of service or a service-connected disability.  38 U.S.C.A. § 3501; 38 C.F.R. § 21.3021.

In this case, the Veteran did not file a claim for DEA benefits.  The RO, however, adjudicated the issue, in November 2015, finding that basic eligibility for DEA is established effective September 7, 2015.  The Veteran perfected an appeal of all issues contained in the Statement of the Case.

Since eligibility for DEA benefits is predicated on a finding of P&T in this case, adjudication of the matter of an effective date prior to September 7, 2015 for eligibility for DEA benefits is inextricably intertwined with the matter of an effective date prior to September 7, 2015 for TDIU, which is addressed separately by the Board under docket number 16-25 322.  Accordingly, adjudication of this matter must be deferred pending resolution of the claim for an effective prior to September 7, 2015 for TDIU, separately addressed under docket number 16-25 322.

Accordingly, the case is REMANDED for the following action:

After readjudicating the matter of an effective prior to September 7, 2015 for TDIU, separately addressed by the Board under docket number 16-25 322, and undertaking any other development deemed appropriate, readjudicate the issue of entitlement to an effective date prior to September 7, 2015 for eligibility for DEA benefits.  If the benefit sought is not granted, the Veteran (and his representative, should he appoint one) should be provided with a Supplemental Statement of the Case and afforded an opportunity to respond.  Then return the case to the Board for further review if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




